Title: To Thomas Jefferson from DeWitt Clinton, 7 September 1825
From: Clinton, DeWitt
To: Jefferson, Thomas


Sir
Albany
7 Septr 1825
Dr Francis and Mr Ward of NewYork intend visiting you—the former is a respectable physician and a man of science—the latter—an opulent Banker—and both are very worthy & excellent Citizens.I am in hopes that you will be able to receive them and I feel certain that you will find them worthy of your favorable notice.I am very respectfully Your most Obedt servtDeWitt Clinton